 
  
  

Cratos & Co, P.C.

| International Law Firm

 

| 7210 Tickner Street, Houston, Texas 77055

February 21, 2019

VIA ECF

Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York

225 Cadman Plaza East

Chambers 304N, Courtroom 324N
Brooklyn, New York 11201

Re: | American Steamship Owners Mutual Protection and Indemnity Association, Inc. v.
Pacific Gulf Shipping Co.
MISC 18-3457

Dear Magistrate Judge Bulsara -

We are counsel for the Respondent Pacific Gulf Shipping Co. (“Pacific Gulf’) in the above
referenced matter. We write to provide the Court with an update following the hearing in the
underlying Oregon Proceeding, Pacific Gulf Shipping Co. v. Adamastos Shipping & Trading S.A.,
et al., 3:18-cv-2076-MO (D. Ore. 2018), on February 19, 2019. The parties in that action have
agreed to a proposed discovery and case management schedule which has been submitted to
District Judge Mosman for approval.

As the Court noted in the February 19, 2019 electronic order, there is no objection to the
American Club responding to the Rule 45 subpoena and making a complete production on or
before March 1, 2019. The American Club has made two (2) partial productions thus far (on
February 15, 2019 and February 19, 2019), which Pacific Gulf is in the process of reviewing.
Should further Court intervention be required, Pacific Gulf will comply with the meet and confer
obligations imposed by the Federal Rules of Civil Procedure and the Local Rules of this Court
prior to filing any motion.

We thank the Court for its time and attention to this matter.
Respectfully submitted,
CHALOS & Co, (
Briton P. Sparkman
1

 

NEw York | Houston | Miami | ATHENS | CYPRUS

b TEL! +1-713-574-9582 © FAX: +1-866-702-4577 «© WEB: www.chaloslaw.com ¢ EMAIL: info@chaloslaw.com
Cuatos & Co, P.C.

| International Law Firm

 

  

' 55 Hamilton Avenue, Oyster Bay, New York 11771
» TEL: +1-516-714-4300 © Fax: +1-516-750-9051 ° weB: www.chaloslaw.com * EMAIL: info@chaloslaw.com

cc: Via ECF
All Counsel of Record

2

 

NEw YorRK | Houston | MIAMI | ATHENS | CYPRUS
